     Case 1:19-cv-00457-NONE-BAM Document 56 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    YASYN WHITE-SOTO,                                Case No. 1:19-cv-00457-NONE-BAM (PC)
12                       Plaintiff,                    ORDER CONSTRUING PLAINTIFF’S
                                                       LETTER AS A MOTION FOR EXTENSION
13           v.                                        OF TIME TO FILE PROOF OF FILING OF
                                                       OPPOSITION
14    STARR,
                                                       ORDER DENYING MOTION FOR
15                       Defendant.                    EXTENSION OF TIME AS MOOT
16                                                     (ECF No. 55)
17

18          Plaintiff Yasyn White-Soto (“Plaintiff”) is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds against

20   Defendant Starr for excessive force in violation of the Eighth Amendment and retaliation in

21   violation of the First Amendment.

22          On June 18, 2020, Defendant filed a motion for summary judgment on the ground that

23   Plaintiff failed to exhaust his administrative remedies. (ECF No. 33.) Following several

24   extensions of time, Plaintiff filed his opposition on February 24, 2021. (ECF No. 53.) Defendant

25   filed a reply on March 3, 2021. (ECF No. 54.)

26          Currently before the Court is a letter from Plaintiff concerning his opposition to

27   Defendant’s summary judgment motion, filed March 8, 2021. (ECF No. 55.) Plaintiff states that

28   on March 1, 2021, he received a response in regards to him obtaining an active Court docket to
                                                       1
     Case 1:19-cv-00457-NONE-BAM Document 56 Filed 03/11/21 Page 2 of 2


 1   show that he turned in his opposition to Defendant’s summary judgment motion. Plaintiff states

 2   that he was informed that the Court has not received his opposition. Plaintiff is therefore

 3   requesting fourteen days to obtain a document to show proof that he did send his opposition. (Id.)

 4   The Court construes the letter as a motion for extension of time to file proof of the filing of his

 5   opposition and finds that a response from Defendant is not necessary. The motion is deemed

 6   submitted. Local Rule 230(l).

 7          As noted above, the Court received Plaintiff’s opposition on February 24, 2021, and it has

 8   been filed in this case. As such, Plaintiff does not need to file any kind of proof that his

 9   opposition was sent to the Court, and no extension of time is necessary. Defendant’s motion for

10   summary judgment is now fully briefed, and the Court will address it in due course.

11          Accordingly, IT IS HEREBY ORDERED as follows:

12      1. Plaintiff’s letter concerning his opposition to Defendant’s motion for summary judgment,

13          (ECF No. 55), is construed as a motion for an extension of time to file proof of the filing

14          of Plaintiff’s opposition; and

15      2. Plaintiff’s motion for extension of time, (ECF No. 55), is DENIED as moot.

16
     IT IS SO ORDERED.
17

18      Dated:     March 11, 2021                              /s/ Barbara    A. McAuliffe             _
                                                         UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        2
